Exhibit 99.2 TERMINATION OF JOINT FILING AND SOLICITATION AGREEMENT May 26, 2015 Each of the undersigned hereby terminates that certain Joint Filing and Solicitation Agreement, dated May 8, 2015 relating to Perry Ellis International, Inc.to the extent the undersigned is a party thereto, effective immediately. Legion Partners, L.P. I By: /s/ Christopher S. Kiper Name: Christopher S. Kiper Title: Managing Director Legion Partners Special Opportunities, L.P. I By: Legion Partners Asset Management, LLC Investment Advisor By: /s/ Christopher S. Kiper Name: Christopher S. Kiper Title: Managing Director Legion Partners, L.P. II By: /s/ Christopher S. Kiper Name: Christopher S. Kiper Title: Managing Director Legion Partners, LLC By: Legion Partners Holdings, LLC Managing Member By: /s/ Christopher S. Kiper Name: Christopher S. Kiper Title: Managing Member Legion Partners Asset Management, LLC By: /s/ Christopher S. Kiper Name: Christopher S. Kiper Title: Managing Director Legion Partners Holdings, LLC By: /s/ Christopher S. Kiper Name: Christopher S. Kiper Title: Managing Member /s/ Christopher S. Kiper Christopher S. Kiper Individually and as attorney-in-fact for Robert L. Mettler, Darrell Ross and Joshua E. Schechter /s/ Bradley S. Vizi Bradley S. Vizi /s/ Raymond White Raymond White California State Teachers’ Retirement System By: /s/ Debra Smith Name: Debra Smith Title: Chief Operating Investment Officer
